Citation Nr: 1017322	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-33 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder, previously pes planus.

2.  Entitlement to service connection for a lower jaw 
disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

In April 2009, the Veteran testified before the undersigned 
in a Travel Board hearing, a transcript of which is included 
in the record.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for bilateral pes planus in December 1998.  Following proper 
notification the following month, an appeal of the denial of 
service connection was not received within one year.  

2.  Evidence of record received since the December 1998 
decision that pertains to the Veteran's claim for a bilateral 
foot disorder is new and material.

3.  The evidence, overall, does not indicate that the Veteran 
has a bilateral foot disability that was incurred in or 
aggravated by service.

4.  The evidence, overall, does not indicate that the Veteran 
has a lower jaw disability, neck disability, or back 
disability related to service.

5.  The Veteran has bilateral hearing loss and tinnitus 
related to service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for a bilateral foot disorder has been submitted 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

2.  Service connection for a bilateral foot disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2009).

3.  Service connection for a lower jaw disability, a neck 
disability, and a back disability is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009). 

4.  Service connection for bilateral hearing loss and 
tinnitus is established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence

The RO denied the Veteran's claim for entitlement to service 
connection for bilateral pes planus, flat feet, claimed as 
bilateral leg pain, in a December 1998 rating decision.  An 
RO letter that month gave the Veteran notice of this denial 
and his appellate rights, but he did not perfect an appeal to 
this decision.  Therefore, the rating decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran filed his petition to reopen the service 
connection claim for a bilateral foot disability in September 
2005.  For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

Importantly, for the purpose of establishing whether new and 
material evidence has been received, the credibility of the 
evidence, but not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

Evidence of record since the RO's December 1998 decision 
includes private treatment records indicating complaints of 
heel pain, foot pain, and tinea pedis as well as lay 
statements.

Under the requirements stated above for reopening claims, the 
private medical records assessing foot pain, heel pain, and 
tinea pedis are considered new and, arguably, material 
evidence (this evidence will be addressed below).  The claim 
for service connection for a bilateral foot disability is 
therefore reopened.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claims.  The appellant's 
arguments have focused squarely on the issue of service 
connection, not whether new and material evidence has been 
submitted.  Therefore, the Board can proceed with this claim 
without prejudice to the Veteran. 

2.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

3.  Bilateral foot disability

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence includes private 
treatment records indicating foot pain, heel pain, tinea 
pedis, and bilateral pes planus.  Therefore, the Veteran 
indeed shows a current bilateral foot disability.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability).   

The evidence, including service personnel records (SPRs) and 
service treatment records (STRs), indicates that mild pes 
planus was noted upon entry to service in a June 1968 
enlistment examination.  He sought treatment for complaints 
of foot pain radiating to the legs in January 1969, and the 
September 1971 separation examination noted a history of pes 
planus.

The Board finds that the presumption of soundness is 
rebutted.  Despite the lack of pre-service medical records 
related to the pre-existing pes planus, the evidence has been 
consistent in all service and post-service treatment records 
and lay statements regarding his pre-service pes planus.  The 
question becomes whether the pre-existing bilateral foot 
disability was aggravated by active service.  

As cited above, the Veteran sought treatment on one occasion 
in service for foot pain radiating to the legs in September 
1968, January 1969, and March 1969.  The Veteran was fitted 
with boots with orthotic inserts, with no further complaints 
reported before separation in September 1971.  The separation 
examination indicates a history of pes planus.  There was no 
complaint of increased severity of symptoms, providing 
evidence against this claim.

A November 1998 VA examination found no objective evidence of 
any bilateral foot disability.  The Veteran complained of 
pain in the feet and legs, yet X-rays were normal, all 
objective findings were normal, and the examiner stated that 
a definitive diagnosis could not be given for the subjective 
complaints of pain in the legs.

In a June 2003 treatment record from Dr. "D.F.", the 
Veteran complained of pain in the feet without swelling.  The 
impression was foot pain.  Similar complaints in a May 2004 
treatment record resulted in an impression of heel pain and 
tinea pedis.  The impression of heel pain was continued in a 
June 2005 treatment record.

Importantly, the Veteran made absolutely no reference to 
service or any aggravation of symptoms during service in 
these private treatment records, providing highly probative 
factual evidence against his own claim at this time.  

Moreover, while the Board does not doubt the sincerity of the 
Veteran's current belief that his symptoms have been present 
since his years in service, the evidence contains some 
inconsistencies that diminish the reliability of the 
Veteran's current recollections.  Based on the Veteran's 
conflicting statements, the Board finds that the Veteran is 
not credible to the extent that he reports aggravation of his 
bilateral foot problem in service.  Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995) ("Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the 
witness testimony."). 

Simply stated, medical records indicate no increase in the 
severity of the problem he had prior to service until many 
years after service. 

The VA must also show by clear and unmistakable evidence that 
the Veteran's bilateral foot disability was not aggravated by 
service.  As stated above, aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to manifestations of the disability prior to, during, and 
subsequent to service.  There is no evidence of a sustained 
increase in this disability during service and significant 
evidence against such a finding (as cited above), including 
some of the Veteran's own statements regarding the nature and 
extent of the problem during the time period in question.    

After separation from service, there are no treatment records 
for foot pain until September 1998, when the original service 
connection claim was filed, 27 years after separation from 
service.  There is nothing in the record to indicate a 
sustained aggravation of foot problems and indeed a 27 year 
period with no evident treatment after separation.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints). 

The Veteran was afforded a VA medical examination in 
September 2008.  The examiner cited that pes planus was noted 
upon entry to service, which the Veteran claims was 
aggravated by physical training.  The Veteran reported being 
given arch supports in service and current treatment with 
intermittent use of arch supports by his primary care 
physician.  He reported pain and stiffness bilaterally at the 
medial instep while standing or walking.

Upon physical examination, mild pain was noted at the medial 
longitudinal arch, with no pain with passive or active 
manipulation of the forefoot bilaterally.  X-rays showed 
minimal degenerative changes at the first metatarsophalangeal 
joints bilaterally.  The examiner diagnosed mild bilateral 
pes planus deformities, congenital or developmental and with 
no indication that the deformities were worsened by service.  
The examiner opined that the pes planus pre-existed service 
and was not aggravated beyond the normal progression due to 
service activity.  The examiner cited the November 1998 VA 
examination, in which there were no objective findings of any 
foot disability, in support of this opinion.

The Board finds this examination to be of great probative 
weight against this claim, as it took into account a full 
review of the Veteran's medical history as well as a complete 
physical examination.

The Court has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e.g., Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  In this case, the Board rejects 
the Veteran's statements that his pre-existing bilateral foot 
disability worsened because of service.  The evidence that 
the Board finds probative entirely disputes this contention.

Simply stated, the Board finds that the medical records, 
indicating a disability that was medically indicated to exist 
prior to service and was not aggravated by service, provides 
evidence against this claim.  The Board must find that the 
service and post-service medical record, indicating a 
disorder that existed prior to service and was not aggravated 
by or progressed during service, clearly and unmistakably 
outweighs the Veteran's lay contention that he has a 
bilateral foot disability as the result of his service or 
aggravated by service. 



4.  Lower jaw disability

The Veteran stated in support of this claim that the cap of a 
large oxygen bottle was improperly placed and flew off and 
hit him in the jaw as he was attempting to move bottles of 
oxygen and acetylene.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The Veteran submitted private 
treatment records from 1999 through 2009.  

The Veteran stated that he complained of jaw problems to his 
dentist or family physician shortly after service.  However, 
there are no records to support this contention.  In a 
January 1999 private treatment record from Dr. "G.", the 
Veteran complained of popping and pain related to trauma in 
service of the right temporomandibular joint.  A provisional 
diagnosis was given of possible periodic dislocation of the 
right temporomandibular joint.  In a June 2005 record from 
Dr. D.F., the Veteran complained of "a little TMJ discomfort 
from time to time", for which the impression was of right 
TMJ discomfort.

There is no confirmed diagnosis of any disability of the 
lower jaw, nor any treatment regarding the lower jaw in the 
service or post-service treatment records.  Based on the 
above, the evidence does not show a current disability, 
providing evidence against this claim.

Because there is no evidence of a current disability, the 
Board must deny the Veteran's claim of service connection for 
a lower jaw disability.

5.  Neck and back disabilities

The Veteran asserts that service connection is warranted for 
disabilities of the neck and back.  He argues that he was 
riding in a tank that hit a land mine, causing him to be 
thrown out of the tank onto the side of the road into a gully 
or rice paddy.  He alleges that this incident occurred in 
July or August of 1969 or 1970, 40 years ago.

The Veteran's service treatment records (STRs) show that he 
was noted to have "LBP" or low back pain on his separation 
examination in September 1971.  There was otherwise no 
complaint, no treatment, and no diagnosis regarding either 
the neck or back in service, providing some evidence against 
this claim.

As for the post-service medical evidence, it consists of non-
VA reports dated between 1999 and 2009.  This evidence 
includes reports from Dr. "H." in October 2005, who noted 
complaints of neck and low back pain for "the last several 
years".  This statement clearly provides factual evidence 
against the claim of high probative value as it was made 
during treatment. 

The Veteran complained of constant pain that was worse with 
activity.  The assessment was of a possible disc injury to 
the cervical and lumbar spine and possible spinal stenosis of 
the lumbar spine.  

An MRI of the lumbar spine indicated a combination of broad-
based degenerative bulge, facet osteoarthritis, and 
ligamentum flavum hypertrophy contributing to a moderately-
severe central spinal stenosis and bilateral neural foraminal 
narrowing at L4-L5.  An MRI of the cervical spine showed 
interval significant worsening of the right posterior 
protrusion C5-C6 compressing both the thecal sac and the 
cervical cord, with stable milder degenerative disc bulge at 
C6-C7.  Based upon the MRI results, the assessment was of 
arthritis of the cervical and lumbar spine, degenerative disc 
disease of the cervical and lumbar spine, and foraminal 
narrowing of the cervical and lumbar spine.

This report is found to provide evidence against this claim, 
indicating a post-service injury as demonstrated by the 
Veteran's complaints of pain for "the last several years" 
as of October 2005.

The Veteran has been treated regularly by Dr. D.F., beginning 
in June 2003 with a complaint of neck discomfort from time to 
time with no other complaints.  A December 2004 treatment 
record includes an assessment of osteoarthritis.  A December 
2005 record notes "a lot of" back and neck pain.  A March 
2006 treatment report from Dr. D.F. noted "rather severe" 
cervical radiculopathy with severe cervical pain, as well as 
"rather severe" lumbar radiculopathy with severe 
degenerative disc disease with spinal stenosis and bilateral 
neural foraminal narrowing at L4 and L5.  The Veteran 
complained that pain radiated to the feet.  Dr. D.F. noted 
that all of these issues began when the Veteran was injured 
in Vietnam when he was "blown off of a tank during the 
war".

The Board notes that Dr. D.F.'s assessment as to the etiology 
of the Veteran's neck and back problems is based entirely on 
the Veteran's self-reported history, rather than a review of 
the medical records.  Mere transcription of medical history 
does not transform information into competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Therefore, Dr. D.F.'s assessment is afforded very minimal 
probative weight in support of these claims.

The Veteran was afforded a VA medical examination in 
September 2008.  He complained of a concussive injury to the 
low back in Vietnam in 1969.  He reported pain to the lower 
lumbar region described as dull, constant, aggravated by 
activity, and radiating down both legs to the ankles.  X-ray 
results of the lumbar spine indicated minimal post disc-space 
narrowing at L5-S1.  The diagnosis was lumbar degenerative 
disc disease with mild mechanical low back pain.  There was 
no complaint of diagnosis regarding any neck disability.  

The examiner opined, "It is least likely as not that the 
Veteran's lumbar disc disease is caused by or the result of 
service but most likely is secondary to normal aging 
process."  The opinion was based on the current orthopedic 
literature as well as the examiner's clinical experience and 
examination of the Veteran.

The Board finds this examination to be of great probative 
weight against these claims, as it took into account a full 
review of the Veteran's medical history as well as a complete 
physical examination.

The earliest medical evidence of a low back or neck condition 
is dated in June 2003, approximately 32 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology and it weighs heavily against the claims.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence to show that a 
low back condition or a neck condition is related to the 
Veteran's service.  The Veteran's own statements in the 
treatment records, as cited above, clearly indicate a problem 
that began well after service with no connection to service, 
outweighing his current statements to the VA at this time. 

Finally, there is no competent evidence to show that the 
Veteran had disabilities of the neck or low back that were 
manifest to a compensable degree within one year of 
separation from service.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claims and 
that the claims must be denied.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, to the extent that the Veteran is able 
to observe continuity of neck or back symptoms since service, 
his opinions are outweighed by the lack of pertinent findings 
of chronic disability in service, the lack of pertinent 
findings after service, and the lack of any medical opinion 
linking or indicating a link to service.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as stated above, the 
preponderance of the evidence is against the Veteran's claims 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

6.  Bilateral hearing loss and tinnitus

The Veteran claims bilateral hearing loss and tinnitus 
related to excessive noise exposure in service.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

Importantly, the Court has also held that the regulation does 
not necessarily preclude service connection for hearing loss 
that first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran stated in support of this claim that his hearing 
was damaged due to his time in service, during which he 
worked as a welder with regular exposure to tank noise and 
incoming, which is not in dispute. 

The evidence, including service personnel records (SPRs), 
supports the Veteran's statements of time spent as a welder.  
The Veteran's statements regarding noise exposure and hearing 
loss are found to be very credible; notwithstanding other 
statements he has made that do not appear credible regarding 
other claims before the Board.  

The service treatment records (STRs) are silent for any 
complaints of hearing loss or tinnitus and the separation 
examination revealed hearing within normal limits, providing 
some evidence against this claim.  

After separation from service, there are no audiological 
records until a VA audiological evaluation in October 2005, 
providing some evidence against these claims.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the Veteran's entire medical history 
in determining if service-connection is warranted, including 
a lengthy period of absence of complaints). 

The Veteran was afforded a VA audiological examination in 
October 2005.  The Veteran reported a history of constant 
bilateral ringing since 1969 or 1970.  The examiner found the 
Veteran's hearing to be within normal limits at all 
frequencies in both ears and noted that the presence of 
tinnitus was "not well documented by the clinical 
evidence".  The examiner stated that it was difficult or not 
possible to render an opinion as to the etiology of tinnitus 
without resorting to speculation, in view of the normal 
hearing in both ears, lack of documentation of tinnitus at 
discharge and based on the length of time since service.  The 
Board finds that this medical opinion is entitled to some 
probative weight against the claim.

The Veteran was given a private audiological evaluation at 
Amplifon Hearing Aid Centers in April 2009.  The examiner 
noted that a functional loss was suspected, therefore he was 
retested one week later in May 2009.  The Veteran reported 
hearing loss with tinnitus.  Pure tone tests in May 2009 
revealed a mild to moderate hearing loss bilaterally.  
Amplification was recommended. 

Reasonable doubt as to the origin of the Veteran's bilateral 
hearing loss and tinnitus will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  Accordingly, the appeal with regard 
to bilateral hearing loss and tinnitus is granted.

Duties to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in October 2005, April 2006, and March 
2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran submitted private treatment records and was 
afforded VA examinations in October 2005 and September 2008.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

New and material evidence has been received to reopen the 
claim of service connection for a bilateral foot disability, 
therefore the claim is reopened.

Service connection for a bilateral foot disability, a lower 
jaw disability, a neck disability, and a back disability, is 
denied.

Service connection for bilateral hearing loss and tinnitus is 
granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


